    
 

    
 
  

UNITED STATES DISTRICT COURT per ee fy, oo °
SOUTHERN DISTRICT OF NEW YORK foes

CR opp

iy : hUNCALLY tes «
AYANA MUMIN, individually and on Re *

behalf of all others similarly situated,

Plaintiff,

 

-against-

MILLER & MILONE, P.C.,

21 Civ. 1553 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:

The initial conference scheduled for June 2, 2021 at 9:30 am is hereby cancelled. An oral

argument on Defendants’ Motion to Dismiss the Complaint, (ECF 9), is scheduled for September 8
2021 at 11:00 am.

Dated: May 25, 2021

 

New York, New York
SO ORDERED.
shes, 8 B Donel
DANIELS
Sr

ATES DISTRICT JUDGE

 
